DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on July 20, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 2003/0153221 A1) in view of Pole, III et al. (US 2006/0116039 A1).
Weir discloses a water sports board, as shown in Figures 1-3, which is comprised of an elongated body, defined as Part #100, with a perimeter that defines a substantially rectangular shape, as shown in Figure 1, with a width dimension and a length dimension, a planar upper surface that defines a deck, defined as Part #102, a planar bottom surface that defines a hull, defined as Part #104, and a planar sidewall, defined as Part #106, that includes a nose rail, a tail rail and left and right lateral side rails, as shown in Figure 1, a connection point pair of holes on said deck, as shown in Figure 1, and an elongate link member, defined as  Part #170, which forms a handle when connected between said connection point pair of holes on said deck, as shown in  Figure 1.  Said deck is further comprised of a plurality of connection point pairs of holes each with an elongate link member that forms a handle, as shown in Figure 1.  Said water sports board is configured to be inflatable, which allows it to be resiliently deformable, as shown in Figure 2.
Weir, as set forth above, discloses all of the features claimed except for the use of a connection point pair of holes and an elongate link member that allow a plurality of water sports boards to be connected together to form an extended upper surface.
Pole, III et al. discloses a floating water mat, as shown in Figures 1-7, which is comprised of a plurality of elongate bodies or mats, defined as Parts #100 and 100’, that 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a connection point pair of holes and an elongate link member to connect together a plurality of elongate bodies, as taught by Pole, III et al., in combination with the water sports board as disclosed by Weir for the purpose of providing a water sports board with connection means which can be used to either form a handle or a connection between a plurality of water sports boards.

Allowable Subject Matter
Claims 3, 5, 6 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARS A OLSON/Primary Examiner, Art Unit 3617